780 N.W.2d 252 (2010)
FARMERS INSURANCE EXCHANGE, Plaintiff-Appellant/Cross-Appellee,
v.
Angela HENDERSON, Conservator of Edward Carter, a Legally Incapacitated Person, and Cedric Lloyd Blair, Defendants, and
Auto Club Insurance Association, Defendant-Appellee/Cross-Appellant.
Edward Carter, Plaintiff,
v.
Farmers Insurance Exchange, Defendant-Appellant/Cross-Appellee, and
Auto Club Insurance Association, Defendant-Appellee/Cross-Appellant.
Docket Nos. 140283, 140284. COA No. 284683, 284684.
Supreme Court of Michigan.
March 29, 2010.


*253 Order
On order of the Court, the application for leave to appeal the November 17, 2009 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.